DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Albani et al. (WO 03/019511) in view of Watts (US Patent No. 6,344,860) and further in view of Narayanaswami (US Patent No. 6,980,175) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 11.
In summary, Albani discloses user can monitor settings such as brightness, contrast. This dedicated monitor input device can be implemented in the form of one or more buttons or pointing device and provided with OSD facility which means that graphical information such as menu, regarding choices to be made and parameters to be set is displayed on the monitor screen.
Watts teaches cursor is an important element of the GUI because it provides the user with hand-eye coordination feedback. To provide accurate feedback, the cursor must be updated rapidly and stereo GUI. Each image of the stereo pair is assigned a unique color, and the two images are combined to form a single graphical object. The viewer observes the resulting single graphical object using a pair of colored glasses. Each lens of the glasses has a different one of the two colors assigned to the stereo pair images.
Naraysamwami discloses applications/actions/events by physical touching of certain Personal pointer display areas. The touch sensitive screen panel is provided with a four (4) position touch screen. For instance, forward and back navigation for Personal pointer display is enabled by physically touching certain areas of the touch sensitive panel and the Personal pointer device 10 is equipped with application software 275 provided on top of the basic graphics, communication and synchronization subsystems.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 11.
Specifically, the prior arts fail to teach a signal processing method of a display device, comprising steps of: said display device connecting with a personal input device, and a first processing unit within said display device driving said personal input device; said display device receiving a first event message from said personal input device, wherein said first event message is generated by said personal input device corresponding to an operation made by a user; said first processing unit processing said first event message to generate a first event parameter and updating graphical status of a cursor in a display picture of said display device, wherein said display picture is provided in a picture signal transmitted by an electronic device; said first processing unit processing said first event message to generate a second event message and transmitting said second event message to said electronic device; and said display device displaying said display picture and said updated graphical status of said cursor in said display picture; wherein while said first event message received by said display device indicates a movement of said personal input device, said first processing unit generates said first event parameter indicating said movement of said personal input device and updates graphical position of said cursor in said display picture of said display device corresponding to said first event parameter in real-time.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-10 and 12-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171